                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


BRANDON J. ASHDOWN,

              Plaintiff,

                                                      Civil Action 2:17-cv-00495
                                                      Judge James L. Graham
       v.                                             Chief Magistrate Judge Elizabeth P. Deavers


TIM BUCHANAN, et al.,

              Defendants.


                           REPORT AND RECOMMENDATION

       This matter is before the Court upon review of Interested Party – State of Ohio’s Motion

to Dismiss (ECF No. 48) which also serves as Interested Party State of Ohio’s Discovery Status

Report (Id.), Plaintiff’s Motion for Default Judgment and Objection Response to Interested Party

– Discovery Status Report and Motion to Dismiss for Failure to Exhaust Administrative

Remedies (ECF No. 60) which is construed as Plaintiff’s Response in Opposition to Interested

Party State of Ohio’s Motion, and Putative Defendants’ and Interested Party the State of Ohio’s

Response to Plaintiff’s Motion for Default Judgment and Reply to Plaintiff’s Response to

Motion to Dismiss (ECF No. 61) which serves as State of Ohio’s Reply in Support of its Motion

to Dismiss.

       Accordingly, the Court construes the Motion to Dismiss (ECF No. 48) as ripe, while the

Motion for Default Judgment (ECF No. 60) is not yet ripe. Therefore, this Report and

Recommendation makes a recommendation only as to the Motion to Dismiss. (ECF No. 48.)
For the following reasons, the Undersigned RECOMMENDS that State of Ohio’s Motion to

Dismiss be GRANTED.

                                       I. BACKGROUND

       Plaintiff initiated this action on June 8, 2017, alleging deliberate medical indifference to

his serious medical needs. (ECF Nos. 1, 4.) On August 7, 2017, Plaintiff filed an Amended

Complaint. (ECF No. 7.) On September 27, 2018, Defendants filed a Motion to Dismiss for

failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil

Procedure 12(b)(6). (ECF No. 15.) The Court granted Defendants’ Motion to Dismiss on

February 2, 2018, as to Defendants Tim Buchanan, Charles Bradley, and Vanessa Sawyer. (ECF

No. 32.) The Court did not dismiss the case as to the unnamed Defendants “FMC Transport

Staff” and “FMC Doctors and Staff.” (Id.) On February 5, 2018, the Court granted Plaintiff

sixty (60) days to engage in further discovery or to amend his Complaint in order to identify the

unnamed Defendants. (ECF No. 33.) Interested Party, the State of Ohio, made a limited

appearance pertaining to the unnamed Defendants. (ECF No. 36.)

       On March 26, 2018, Plaintiff requested an extension of time to file an Amended

Complaint. (ECF No. 35.) The Court granted Plaintiff’s Motion and permitted him leave to file

his Amended Complaint on or before June 8, 2018. (ECF No. 38.) On June 4, 2018, Plaintiff

again requested an extension. (ECF No. 41.) The Court again granted Plaintiff’s Motion and

permitted him to file his Amended Complaint on or before July 28, 2018. (ECF No. 42.) On

June 22, 2018, Plaintiff filed a Motion for an Order Compelling an Answer and Discovery

Response. (ECF No. 43.) Plaintiff alleged that the State of Ohio had failed to respond to a letter

he sent its counsel requesting assistance in naming the unnamed Defendants. (Id.) Plaintiff

therefore moved for an order directing the State of Ohio to produce any and all documents



                                                 2
pertaining to the event in question. (Id.) The State of Ohio responded on July 6, 2018, opposing

the Motion to compel discovery. (ECF No. 44.) On July 25, 2018, the Court granted Plaintiff’s

Motion, finding that the State of Ohio’s attempts to partially meet Plaintiff’s discovery request

were woefully inadequate. (ECF No. 45.) The Court ordered the State of Ohio to fully comply

with Plaintiff’s discovery request by informing the Court by written notice on the docket of the

results of its compliance within thirty (30) days of the date of the Order. (Id.) The State of Ohio

responded to the Order on August 24, 2018 with the results of its compliance with the discovery

request and a motion to dismiss for lack of jurisdiction (failure to exhaust). (ECF No. 48.) The

State of Ohio asserts that Plaintiff failed to exhaust his administrative remedies as required by

the Prison Litigation Reform Act of 1995, 42 U.S.C. § 1997e(a) (“PLRA” or “the Act”) before

filing the instant action. (Id.)

                                    II. STANDARD OF REVIEW

          The PLRA was developed in part to address the large number of prisoner complaints filed

in federal court. Jones v. Bock, 549 U.S. 199, 202 (2007).1 The Act “mandates early judicial

screening of prisoner complaints and requires prisoners to exhaust prison grievance procedures

before filing suit.” Id. (citing 42 U.S.C. § 1997e(a)). The exhaustion provision of the PLRA

provides: “No action shall be brought with respect to prison conditions under [42 U.S.C. § 1983],

or any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

exhaustion requirement “applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive force or some




1
    “Prisoner litigation continues to ‘account for an outsized share of filings’ in federal district
    courts.” Jones, 549 U.S. at 203 (citing Woodford v. Ngo, 548 U.S. 81, 94 n.4 (2006)).
                                                     3
other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002) (citing Wilson v. Seiter, 501 U.S. 294,

299 n.1 (1991)). Furthermore, “[t]here is no question that exhaustion is mandatory under the

PLRA and that unexhausted claims cannot be brought in court.” Jones, 549 U.S. at 204 (citing

Porter, 534 U.S. at 524). Indeed, “[e]xhaustion is no longer left to the discretion of the district

court, but is mandatory.” Woodford v. Ngo, 548 U.S. 81, 85 (2006) (citing Booth v. Churner,

532 U.S. 731, 739 (2001)).2

         The exhaustion requirement of the PLRA is strict, “not to be harsh on prisoners,” but

rather “to further the important goals behind the law [by allowing] prison officials ‘a fair

opportunity’ to address grievances on the merits, to correct prison errors that can and should be

corrected, and to create an administrative record for those disputes that eventually end up in

court.” Napier v. Laurel County, Ky., 636 F.3d 218, 226 (6th Cir. 2011) (citing Reed–Bey v.

Pramstaller, 603 F.3d 322, 324 (6th Cir. 2010)). Indeed, the requirement of exhaustion “allows

prison officials an opportunity to resolve disputes concerning the exercise of their responsibilities

before being haled into court.” Jones, 549 U.S. at 204.

         Furthermore, exhaustion under the PLRA “is required even if the prisoner subjectively

believes the remedy is not available . . . , even when the state cannot grant the particular relief

requested . . . , and even where [the prisoner] believe[s] the procedure to be ineffectual or

futile[.]” Napier, 636 F.3d at 222 (citing Brock v. Kenton County, 93 F. App’x 793, 798 (6th Cir.

2004); Booth, 532 U.S. at 741; Pack v. Martin, 174 F. App’x 256, 262 (6th Cir. 2006)).




2
    “Prisoners must now exhaust all ‘available’ remedies, not just those that meet federal
    standards.” Woodford, 548 U.S. at 85; see also Hopkins v. Ohio Dep’t of Corr., 84 F. App’x
    526, 527 (6th Cir. 2003) (“When a prisoner fails to exhaust his administrative remedies before
    filing a civil rights complaint in federal court, or only partially exhausts administrative
    remedies, dismissal of the complaint is appropriate.”) (citing 42 U.S.C. § 1997e(a); White v.
    McGinnis, 131 F.3d 593, 595 (6th Cir. 1997)).
                                                  4
Additionally, exhaustion must occur before a prisoner files a complaint, and a prisoner “may not

exhaust administrative remedies during the pendency of the federal suit.” Freeman v. Francis,

196 F.3d 641, 645 (6th Cir. 1999) (“[E]xhaustion [is] a precondition to filing an action in federal

court . . . .”) (citations omitted). What is necessary to comply with exhausting the administrative

remedies is determined by the “prison’s requirements, and not the PLRA[.]” Jones, 549 U.S. at

218. “An inmate exhausts a claim by taking advantage of each step the prison holds out for

resolving the claim internally and by following the ‘critical procedural rules’ of the prison’s

grievance process to permit prison officials to review and, if necessary, correct the grievance ‘on

the merits’ in the first instance.” Reed–Bey, 603 F.3d 324 (citing Woodford, 548 U.S. at 90).

         Because Plaintiff was a prisoner of the state at the time he filed the instant action, he is

subject to the PLRA’s requirements. See 42 U.S.C. § 1997e(a); see also Napier, 636 F.3d at 222

(noting that the PLRA applies to an inmate “in any jail, prison, or other correctional facility”).

                                           III. ANALYSIS

         As discussed above, a prisoner only exhausts his administrative remedies by following

the prison requirements. Jones, 549 U.S. at 218; see also Reed–Bey, 603 F.3d 324 (citing

Woodford, 548 U.S. at 90). Ohio Department of Rehabilitation and Correction (“ODRC”)

Assistant Chief Inspector Karen Stanforth provided an Affidavit regarding the prison grievance

procedure at Plaintiff’s institution. (ECF No. 48, Ex. 2, “Stanforth Aff.”.)3 Assistant Chief

Inspector Stanforth explained the following:

         ODRC maintains an inmate grievance procedure that is available to all inmates
         regardless of their disciplinary status at each of its institution [sic]. See Ohio


3
    Assistant Chief Inspector Stanforth averred in the affidavit that as part of her job duties she
    handles appeals from inmates as set out in Ohio Administrative Code 5120-9-31(K) and directs
    grievances to the Office of the Chief Inspector of ODRC as set out in Ohio Administrative
    Code 5120-9-31(M). (Stanforth Aff., at ¶ 2.) Furthermore, she represented that she is the
    custodian of the records of said appeals and grievances. (Id.)
                                                    5
       Admin. Code 5120-9-31(D). This procedure allows inmates to seek relief regarding
       any aspect of institutional life that directly and personally affects the grievant. This
       may include complaints regarding policies, procedures, conditions of confinement,
       or actions of institutional staff. See Ohio Admin. Code 5120-9-31(A).

       The inmate grievance procedure is comprised of three consecutive steps. Ohio
       Admin. Code 5120-9-31(K). Under step one of the procedure, the inmate submits
       an informal complaint to the direct supervisor of the staff member or the department
       most directly responsible over the subject matter concerning the inmate. See Ohio
       Admin. Code 5120-9-31(K)(1).

       If the inmate is not satisfied with the results, the inmate must proceed to step two
       by filing a formal grievance with the inspector of institutional services at the prison
       where he is confined. See [sic] Ohio Adm. [sic] Code 5120-9-31(K)(2). That
       inspector will investigate the matter and issue a written response to the inmate’s
       grievance. Id.

       If the inmate is still dissatisfied, the inmate must proceed to the third step, which is
       an appeal to the Office of the Chief Inspector of ODRC. See Ohio Admin. Code
       5120-9-31(K)(3). In circumstances where the inmate alleges misconduct on the
       part of the warden or inspector of institutional services at the prison where the
       inmate is confined, the inmate may initiate a grievance directly with the Office of
       the Chief Inspector. See Ohio Admin. Code 5120-9-31(M). There is no appeal
       from the Chief Inspector’s decision in a direct grievance under Ohio Admin. Code
       5120-9-31(M). An inmate does not exhaust his or her remedies under Ohio Admin.
       Code 5120-9-31 until the inmate has received a decision in an appeal to the Office
       of the Chief Inspector or has received a decision from the Office of the Chief
       Inspector as to a direct grievance alleging misconduct against the warden or
       inspector of institutional services.

       All inmates in the custody of ODRC are given both written and oral instructions on
       how to use the inmate grievance procedure including instructions on appeals to the
       Office of the Chief Inspector and direct grievance [sic] to that office as required by
       Ohio Admin. Code 5120-9-31(C).

(Stanforth Aff., at ¶¶ 6-10.) In Plaintiff’s Amended Complaint, he stated that he took the steps of

“Informal Complaint to the medical staff and then to the grievance committe [sic] in Columbus”

in response to whether he had presented the facts relating to his complaint in the prisoner

grievance procedure provided in his institution. (ECF No. 7, at p. 3.) He also made the

following statement in his Statement of Claims: “[A] formal Grievance was prepared and

submitted through proper channels in accordance with ODRC policies and procedures, and the

                                                  6
response from the office of the Institutional Inspection committee was that they do not have the

authority to handle institutional problems.” (Id., at p. 8.)4 These actions taken by Plaintiff,

however, do not constitute fulfillment of the prison grievance procedure as outlined in the

Stanforth Affidavit. Accordingly, Plaintiff has failed to exhaust his administrative remedies.

          Assistant Chief Inspector Stanforth stated the following regarding Plaintiff’s use of the

grievance procedures:

          I have reviewed the grievance records regarding Inmate Brandon Ashdown (inmate
          number A705024). Inmate Ashdown filed five informal complaints . . . in 2015.
          He did not file any formal grievances nor did he file any appeals to the Chief
          Inspector’s Office in 2015.

          ...

          Inmate Ashdown did not pursue any of his institutional complaints in 2015 to the
          point of exhausting his administrative remedies.

(Stanforth Aff., at ¶¶ 4, 11.) The five informal complaints that Plaintiff filed in 2015, none of

which he pursued to the point of exhausting his administrative remedies, do not concern the

alleged claims in the instant action. (See ECF No. 48, Ex. 2, “Plt’s Grievance Hist.”.)

          Specifically, on July 18, 2015, Plaintiff filed an informal complaint alleging that

correctional officers took one of his possessions (a fan) and that they refused to give it back to

him despite that it was “[titled] in [his] name.” (Id.) In the “action taken” section, the staff

member wrote that “[t]he inspector does not answer Informal Complaints. You already filed a

similar complaint to the shift supervisor.” (Id.) On July 21, 2015, Plaintiff filed an informal

complaint alleging that his fan was again unfairly confiscated. (Id.) In the “action taken”



4
    Plaintiff attached a copy of a letter from the Correctional Institution Inspection Committee,
    dated June 6, 2016, to his initial Complaint. (ECF No. 4, at p. 10.) Within the letter, the writer
    notes they do not have decision-making authority, but notes that they can contact institutional
    staff on Plaintiff’s behalf and also suggests actions Plaintiff may take regarding his claims.
    (Id.)
                                                   7
section, the staff member wrote that “[a]ccording to Sgt. McKee – your fan has been returned. If

you alter it in any way, it can be taken as contraband.” (Id.) On August 8, 2015, Plaintiff filed

two informal complaints alleging that his mail regarding a legal appeal “sat around here at

[Noble Correctional Institution] for a week before it was [mailed].” (Id.) In the “action taken”

sections, the staff member wrote “see attached cash slip copy” and “[t]he cash slip for the

postage was signed by you and Sgt McKee on 7/14/15, and processed on 7/15/15 and then

mailed out. We have no control over the USPS and how fast they deliver mail.” (Id.) On

August 13, 2015, Plaintiff filed an informal complaint alleging that a correctional officer unfairly

confiscated some of his personal possessions. (Id.) In the “action taken” section, the staff

member wrote that “[Correctional Officer] Brunoni stated he did not take any medical soap, but

did take the contraband ruler and homemade JP4 case, and wrote out a contraband slip. You

received an appropriate conduct report. Part of the informal process is to send copies in a kite, so

he was doing his job by reminding you to do it correctly. It is the [correctional officer’s]

discretion to turn fans on/off.” (Id.) None of these informal complaints by Plaintiff remotely

concern the incident of alleged deliberate medical indifference at issue in the instant action.

       Regarding the Motion to Dismiss, in Plaintiff’s Response in Opposition he simply argues

that “the State failed to produce any adequate evidence to support such a claim.” (ECF No. 60,

at p. 3.) He also asserts that “one can only assume that the State must have misplaced, or

destroyed it prior to filing its response when it ‘inadvertently deleted’ the logs that this Court

Order [sic] it to produce.” (Id.) (emphasis in original). The Court understands Plaintiff to be

suggesting that the State “misplaced” or “destroyed” evidence proving that Plaintiff exhausted

his administrative remedies. This bare allegation, for which Plaintiff fails to provide any

support, does not constitute evidence that Plaintiff properly exhausted his administrative



                                                 8
remedies. Indeed, Plaintiff has failed to proffer any evidence at all that would defeat the State of

Ohio’s Motion to Dismiss. Plaintiff refers to no documentary evidence that he complied with the

exhaustion of administrative remedies prior to commencing the instant action. The State of

Ohio, however, supports its Motion to Dismiss with the Stanforth Affidavit and Plaintiff’s

grievance history as documented in his institutional complaint summary5 as previously described

more fully.

       Because Plaintiff has failed to exhaust his administrative remedies as required by the

PLRA, the Court does not find it necessary to address whether the State of Ohio adequately

complied with the Court’s order to fully responded to Plaintiff’s discovery request.

                                       IV. CONCLUSION

       For the reasons stated above, the Undersigned finds that Plaintiff has failed to exhaust his

administrative remedies as required by the PLRA. Accordingly, the Undersigned

RECOMMENDS that the State of Ohio’s Motion to Dismiss (ECF No. 48) be GRANTED.6

       It is FURTHER RECOMMENDED that the Court certify pursuant to 28 U.S.C. §

1915(a)(3) that for the foregoing reasons an appeal of any Order adopting this Report and

Recommendation would not be taken in good faith and therefore deny Plaintiff leave to appeal in

forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).




5
  The State of Ohio’s attachments to it’s Motion to Dismiss are labeled Exhibit 1 (Affidavit of
  Jill Glispie), Exhibit 2, (Affidavit of Assistant Chief Inspector Karen Stanforth, R.N.), and
  again Exhibit 2 (Plaintiff’s Grievance History including Informal Complaint Resolutions from
  2015), instead of properly being labeled as Exhibit 3.
6
  On January 25, 2019, the Court granted Plaintiff’s Motion for Enlargement of Time regarding
  the deadline for him to file an Amended Complaint. (ECF Nos. 58 & 59.) Since the Court
  now recommends dismissal of the instant action, it will not at this time set a new deadline for
  Plaintiff to file an Amended Complaint.
                                                 9
                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: February 21, 2019                                     /s/ Elizabeth A. Preston Deavers .
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  10
